Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 1/24/2022. Claims 1-4, 7-10, 13, 15, 18-21, and 24-36 are amended. Claims 1-36 are pending. 
Allowable Subject Matter
Claims 1-36 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to process for a device to authenticate its new owner after a change in ownership for the device. 

The examiner finds applicant’s claim amendment(s) filed on 1/24/2022, to be sufficient to overcome the art of record. The examiner contends that neither of the teachings of cited prior art reference(s), Dogaru et al. (US Patent Publication No. 2013/0290358) and Radocchia et al (US Patent Publication No. 2016/0358184), alone or in combination, teaches applicant’s newly amended claim feature(s) of, “generating, by the processor of the device, a nonce; transmitting, by the processor of the device, the nonce to the server associated with the owner…signing, by the server associated with the owner, the nonce…the signed nonce received from the server associated with the owner, wherein verification of the signed nonce and the pedigree document enables the device to authenticate the new owner”, in conjunction with the other limitation(s) of applicant’s independent 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Rejection made under 35 USC §103
The examiner withdraws the rejection made under 35 USC §103 in view of applicant’s claim amendments. 
Art Made of Record 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brown; Richard G. et al. (US Patent Publication No. 2019/0130398) and Brickell; Ernie F. et al. (US Patent Publication No. 2017/0250814).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497